No. 04-683

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2005 MT 132N


TOWN OF WIBAUX, MONTANA,

              Plaintiff and Respondent,

         v.

ROBERT A. BROWN,

              Defendant and Appellant.



APPEAL FROM:         The District Court of the Seventh Judicial District,
                     In and For the County of Wibaux, Cause No. DC 55 2004-1,
                     Honorable Richard A. Simonton, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     Robert A. Brown, pro se, Wibaux, Montana

              For Respondent:

                     R. W. Heineman, City Attorney, Wibaux, Montana

                     Honorable Mike McGrath, Attorney General; C. Mark Fowler,
                     Assistant Attorney General, Helena, Montana



                                                         Submitted on Briefs: April 12, 2005

                                                                    Decided: May 26, 2005
Filed:


                     __________________________________________
                                       Clerk
Justice W. William Leaphart delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. It shall be filed as

a public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number, and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2     Following a bench trial and conviction in the Wibaux City Court, Robert A. Brown

appealed his conviction to the District Court. After a de novo bench trial, Brown was again

convicted of failure to have current registration on his motor vehicle and failure to have

liability insurance in effect. Brown now appeals the District Court’s conviction. We affirm.

¶3     We address the following issues on appeal:

¶4     1. Whether the Wibaux County Sheriff had jurisdiction to cite Brown for his

violations in the parking lot of a United States post office.

¶5     2. Whether § 25-3-603, MCA, allows a person to drive on Montana highways without

registration or insurance.

¶6     3. Whether Brown received the benefit of all legal objections made in the City Court

in his District Court trial.

¶7     4. Whether Brown was denied the rule of law because county officials tried to drive

him out of town.




                                              2
                  FACTUAL AND PROCEDURAL BACKGROUND

¶8     On September 19, 2003, Wibaux County Sheriff George Zorzakis noticed Brown

driving a vehicle on Highway 7 with expired California tabs. Zorzakis followed Brown and

initiated a traffic stop. Brown turned into the parking lot of the Wibaux Post Office and

Zorzakis followed him. During the stop Brown was unable to produce proof of current

registration or insurance. Zorzakis cited Brown for failure to have current registration on his

motor vehicle, § 61-3-301, MCA, and failure to have liability insurance in effect, § 61-6-301,

MCA.

¶9     A date was set for a hearing in the matter, and Brown appeared at the City Court on

that date. However, for whatever reason, the City Judge was not in court. Thereafter, the

City Judge wrote Brown a letter setting up a new date for the hearing. The City Court later

held a bench trial where Brown was found guilty. Brown then appealed to the District Court.

¶10    In the subsequent de novo trial, the District Court found that Brown did not have

current registration or insurance on his automobile on the date of his citations. It therefore

found Brown guilty and sentenced him to pay a fine on both counts, with the total of all fines

being $350. Brown now appeals from his District Court conviction on various jurisdictional

and procedural issues. Brown does not, however, challenge the District Court’s findings that

he did not have current registration or insurance on his automobile on September 19, 2003.




                                              3
                                STANDARD OF REVIEW

¶11    This Court reviews a district court’s legal conclusions to determine whether the court

was correct. State v. Polaski, 2005 MT 13, ¶ 10, 325 Mont. 351, ¶ 10, 106 P.3d 538, ¶ 10.

                                       DISCUSSION

                                        ISSUE ONE

¶12    Whether the Wibaux County Sheriff had jurisdiction to cite Brown for his violations

in the parking lot of a United States post office.

¶13    Brown argues that Zorzakis did not have jurisdiction to give him a citation because

at the time they were on post office property. Brown points to the regulations governing

United States post offices, which state “[m]embers of the U.S. Postal Security Force will

exercise the powers of special policemen provided by 40 U.S.C. 318 and are responsible for

enforcing the regulations in this notice in a manner that will protect Postal Service property.”

Because law enforcement jurisdiction is granted to members of the United States Postal

Security Force, reasons Brown, the county sheriff lacks that jurisdiction.

¶14    This argument has no merit. Neither the regulation, nor 40 U.S.C. § 318 (recodified

as 40 U.S.C. § 1315), takes jurisdiction away from local law enforcement. Instead, it merely

grants non-exclusive law enforcement jurisdiction to members of the United States Postal

Security Force. Therefore, Zorzakis had jurisdiction to cite Brown in the parking lot of a

United States post office.




                                               4
                                        ISSUE TWO

¶15    Whether § 25-3-603, MCA, allows a person to drive on Montana highways without

registration or insurance.

¶16    Section 25-3-603, MCA, states:

       The operation by any person, by himself or his agent, of any motor vehicle,
       whether registered or unregistered and with or without a license to operate, on
       any public way in this state shall be deemed equivalent to an appointment by
       such person of the secretary of state or his successor in office to be his true
       and lawful attorney upon whom may be served all lawful processes in any
       action or proceeding against him growing out of an accident or collision in
       which he or his agent may be involved while operating a motor vehicle on any
       public way in this state; and such operation shall be a signification of an
       agreement by such person that any such process against him which is served
       upon the secretary of state or his successor in office shall be of the same force
       and validity as if served upon him personally.

Brown argues that this language allows him to operate a vehicle without current registration

or insurance, § 61-3-301, MCA, and § 61-6-301, MCA, notwithstanding.

¶17    Brown’s argument has no merit. Section 25-3-603, MCA, concerns service of process

and not criminal liability.

                                       ISSUE THREE

¶18    Whether Brown received the benefit of all legal objections made in the City Court in

his District Court trial.

¶19    Brown requested a de novo trial in the District Court. Brown cites to irregularities in

his City Court trial (such as the City Judge not being in court at the originally scheduled time

of Brown’s first hearing) and argues that he should have been able to invoke these


                                               5
irregularities in his District Court trial. He cites to § 25-33-301, MCA, which states that in

a district court trial de novo on an appeal, “Each party has the benefit of all legal objections

made in the justice’s or city court.”

¶20    The problem with Brown’s argument is that he was given the benefit of all legal

objections made in the City Court. This benefit was granted through the de novo nature of

the District Court trial. As we stated in City of Billings v. McCarvel (1993), 262 Mont. 96,

101, 863 P.2d 441, 445, “in this case, the District Court was not a court of review, it was an

opportunity for defendant to have a trial de novo without a jury and thereby cure whatever

prejudice resulted from the City Court’s . . . .” actions. Therefore, because the District

Court trial gave Brown a blank slate upon which to make his case anew–a trial de novo–he

received “the benefit of all legal objections” made in the City Court.

                                        ISSUE FOUR

¶21    Whether Brown was denied the rule of law because county officials tried to drive him

out of town.

¶22    Finally, Brown argues that since he moved to Wibaux, various county officials have

“continued their nefarious campaigns to drive appellant out of town . . . .” and that “there has

been one problem after another in this town.” Brown does not elaborate on what these

“campaigns” involve, and does not cite to the record in order to support his claim beyond

stating that “[t]he record will show.” Therefore, we decline to rule upon this issue. See State

v. Burt, 2000 MT 115, ¶ 20, 299 Mont. 412, ¶ 20, 3 P.3d 597, ¶ 20 (concluding that a claim


                                               6
has no merit because of the failure to specifically cite to anything in the record supporting

the claim).

                                     CONCLUSION

¶23    The judgment of the District Court is affirmed.



                                          /S/ W. WILLIAM LEAPHART


We Concur:

/S/ KARLA M. GRAY
/S/ JOHN WARNER
/S/ JAMES C. NELSON
/S/ JIM RICE




                                             7